COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Felton and Senior Judge Willis


CAROLYN LAMBERT
                                                                MEMORANDUM OPINION*
v.     Record No. 0016-04-3                                         PER CURIAM
                                                                    MAY 4, 2004
CONSOLIDATED GLASS & MIRROR CO. AND
PACIFIC EMPLOYERS INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Carolyn Lambert, pro se, on brief).

                 (Christopher M. Kite; E. Albion Armfield; Frith Anderson & Peake,
                 P.C., on brief), for appellees.


       Carolyn Lambert (claimant) appeals a decision of the Workers’ Compensation

Commission denying her Claim for Benefits based upon its finding that she failed to prove by a

preponderance of the evidence that she sustained a compensable injury by accident to her left

wrist on April 29, 2002 or a compensable occupational disease. We have reviewed the record

and the commission’s opinion and find no reversible error. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Lambert v. Consolidated Glass &

Mirror Corp., VWC File No. 212-71-51 (Dec. 8, 2003). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.